United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1726
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Danny Louie, also known as Danny M. Louie, also known as Danny Louis, also
                            known as Dan Louie

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: September 3, 2014
                            Filed: September 26, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, BOWMAN and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Danny Louie directly appeals the sentence the district court1 imposed after he
pled guilty to a drug charge. His counsel moved to withdraw, and filed a brief under


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Anders v. California, 386 U.S. 738 (1967), arguing that Louie received ineffective
assistance of counsel and the government engaged in prosecutorial misconduct.

       This court declines to consider Louie’s ineffective assistance claims on direct
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(ineffective-assistance claims are ordinarily deferred to 28 U.S.C. § 2255
proceedings). There is no merit to Louie’s prosecutorial misconduct claims. See
United States v. New, 491 F.3d 369, 377 (8th Cir. 2007) (to obtain reversal based on
prosecutorial misconduct, defendant must show prosecutor’s remarks or conduct were
improper). An independent review of the record under Penson v. Ohio, 488 U.S. 75
(1988), reveals no non-frivolous issues.

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted, subject to counsel informing Louie about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-